IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 307 WAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
RYAN D. SAFKA,                :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM

      AND NOW, this 8th day of December, 2014, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:



      (1)    Whether the trial court erred after the close of all the evidence by sua
             sponte requesting both prosecution and defense reopen their case for the
             presentation of additional evidence?